Fourth Court of Appeals
                               San Antonio, Texas
                                   October 30, 2019

                                 No. 04-19-00049-CV

           IN THE INTEREST OF J.R.L. AND V.R.L., MINOR CHILDREN

                 From the County Court at Law No 1, Webb County, Texas
                           Trial Court No. 2016CVG000221-C1
                        Honorable Hugo Martinez, Judge Presiding


                                    ORDER
       Appellant’s second motion for extension of time to file her brief is GRANTED.
Appellant’s brief is due on or before November 12, 2019.



                                              _________________________________
                                              Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of October, 2019.



                                              ___________________________________
                                              Luz Estrada,
                                              Chief Deputy Clerk